UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




            United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                           Submitted September 22, 2005*
                             Decided October 19, 2005

                                       Before

                    Hon. JOHN L. COFFEY, Circuit Judge

                    Hon. ILANA DIAMOND ROVNER, Circuit Judge

                    Hon. DIANE P. WOOD, Circuit Judge

No. 05-2175

GREGORY ADAMS,                                Appeal from the United States
    Plaintiff-Appellant,                      District Court for the Northern
                                              District of Illinois, Western Division
      v.
                                              No. 05 C 50048
U. DURAI, et al.,
     Defendants-Appellees.                    Philip G. Reinhard,
                                              Judge.

                                     ORDER

       Illinois inmate Gregory Adams suffers from schizophrenia. In a complaint
filed under 42 U.S.C. § 1983, Adams claims that a prison doctor and several
administrators were deliberately indifferent to his condition in violation of the
Eighth Amendment. The district court dismissed the complaint under 28 U.S.C.
§ 1915A(b)(1) for failure to state a claim. Adams appeals.



      *
         Appellees notified this court that they were never served with process in the
district court and would not be filing a brief or otherwise participating in this
appeal. After examining the appellant’s brief and the record, we have concluded
that oral argument is unnecessary. Accordingly, the appeal is submitted on the
appellant’s brief and the record. See Fed. R. App. P. 34(a)(2).
No. 05-2175                                                                   Page 2

       For our purposes we accept the allegations in the complaint as true.
Zimmerman v. Tribble, 226 F.3d 568, 571 (7th Cir. 2000). Because of his
schizophrenia Adams hears voices. While he was incarcerated at Stateville
Correctional Center, doctors treated him with a combination of Seroquel (a
psychotropic) and Paxil (an antidepressant). He took these medications without
experiencing adverse side effects. After Adams was transferred from Stateville to
the Dixon Correctional Center, he met with a Dr. Durai for the first time and told
him that his current medications controlled the voices he heard during the day, “but
at night the voices got really bad.” In response Dr. Durai substituted Risperdal (a
psychotropic) for the Seroquel and Paxil. Adams took the Risperdal, but it caused
him to regurgitate every time he ate, resulting in the discontinuance of this
medication under the direction of another physician at the Dixon infirmary.
Dr. Durai thereafter prescribed what Adams identifies as “the Psy. Med. Agiocath.”
Adams asked the physician about the medication’s possible side effects, and
Dr. Durai replied that Agiocath was “new to the market” but would control the
voices.

       After beginning treatment with Agiocath, Adams experienced an episode of
priapism.1 Doctors at Dixon referred Adams to the University of Illinois Research
Center, where examining physicians concluded that the “Agiocath” caused the
priapism and recommended that Adams stop taking the medication. When Adams
returned to Dixon, Dr. Durai and a second physician again prescribed Seroquel and
Paxil. Adams reported to Dr. Durai two or three weeks later that he was “doing
fairly well” taking Seroquel and Paxil. Dr. Durai continued him on Seroquel but
discontinued the Paxil.

      Adams later experienced a second episode of priapism. Dixon’s Medical
Director, Dr. Mesrobian, treated Adams for this second episode, cancelled all of his
medications, and sent him back to the University of Illinois Research Center to
determine whether “the medications has or had any lifetime problems or had any
adverse effect on [Adams’s] reproductive organs.” The university doctors concluded
that Adams was “alright/OK,” but at the time he filed his lawsuit Adams was being
given nothing to combat the voices he hears.

      Prior to filing suit, Adams submitted two prison grievances, each complaining
about Dr. Durai’s choice of medications and the resulting side effects. Adams
demanded reassignment to another psychiatrist. Counselors Schryver and Callan


      1
       Priapism is a “[p]ersistent, painful erection of the penis without sexual
desire or arousal.” American Medical Association, Complete Medical Encyclopedia
1017 (Jerrold B. Leikin & Martin S. Lipsky eds., 2003). It is a rare side effect of
Seroquel and other psychotropics, Physicians’ Desk Reference 664 (59th ed. 2005),
and a reported side effect of Paxil, id. at 1591.
No. 05-2175                                                                    Page 3

denied the grievances. Adams submitted an appeal to the Administrative Review
Board, which was met with a request for additional information. Adams, who
apparently never responded to the request, then brought this action against
Dr. Durai, Schryver and Callan, and reviewing official Walker. The district court
dismissed the complaint at the initial screening stage, reasoning that Adams
pleaded no more than his disagreement with Dr. Durai’s medical judgment and
that, without a valid claim against the doctor, his case against the administrators
who denied his grievances also failed.

        Adams, who was pro se in the district court, is now represented by counsel.
He argues on appeal that the district court erred in dismissing his complaint under
§ 1915A(b)(1) because he adequately pleaded a § 1983 claim for denial of medical
care arising out of Dr. Durai’s decisions to treat him with Agiocath, a drug that does
not appear in a search of the U.S. Food and Drug Administration website, and to
remove him entirely from other medications. Although Adams’s complaint does not
focus on the possibility that Agiocath was an unapproved drug, this allegation is
consistent with the facts he pleaded, so we may consider it on appeal. See Travel
All Over the World, Inc. v. Kingdom of Saudi Arabia, 73 F.3d 1423, 1428 (7th Cir.
1996) (holding that appellate court may consider new factual allegations raised for
first time on appeal so long as they are consistent with complaint).

       We review Adams’s complaint de novo and draw all inferences in his favor.
See Zimmerman, 226 F.3d at 571. A complaint need include only “the bare
minimum facts necessary to put the defendant on notice of the claim so that he can
file an answer,” Higgs v. Carver, 286 F.3d 437, 439 (7th Cir. 2002), and thus we
cannot affirm the dismissal unless “it appears beyond doubt” that Adams can prove
no set of facts that would entitle him to relief, Conley v. Gibson, 355 U.S. 41, 45-46
(1957); see Zimmerman, 226 F.3d at 571. Moreover, because Adams proceeded pro
se in the district court, we construe his complaint liberally and subject it to less
stringent scrutiny than complaints prepared by counsel. Haines v. Kerner, 404 U.S.
519, 520 (1972) (per curiam); Alvarado v. Litscher, 267 F.3d 648, 651 (7th Cir.
2001).

       To establish § 1983 liability for denial of medical care, an inmate must
demonstrate that he was suffering from an objectively serious medical condition
that the defendants knew about but ignored. Greeno v. Daley, 414 F.3d 645, 653
(7th Cir. 2005); Board v. Farnham, 394 F.3d 469, 479-80 (7th Cir. 2005). Negligence
or even gross negligence does not give rise to an Eighth Amendment claim, but
blatantly inappropriate treatment or intentional mistreatment is actionable under
§ 1983. Snipes v. DeTella, 95 F.3d 586, 592 (7th Cir. 1996); Thomas v. Pate, 493
F.2d 151, 158 (7th Cir. 1974). Moreover, the Eighth Amendment protects against
deliberate indifference to current serious health problems as well as to conditions
that pose “an unreasonable risk of serious damage to future health.” Board, 394
F.3d at 479 (emphasis omitted).
No. 05-2175                                                                  Page 4

       Adams’s allegations extend beyond mere disagreement with Dr. Durai’s
choice of treatment. Schizophrenia is a serious illness. See Palmer v. Cir. Ct. of
Cook County, 117 F.3d 351, 352 (7th Cir. 1997); Miller v. Runyon, 77 F.3d 189, 191
(7th Cir. 1996). Adams complains that Dr. Durai administered an unapproved drug
that caused potentially serious side effects and then later discontinued his
FDA-approved medications altogether. His allegations may not be true, and quite
possibly Adams is mistaken about the drugs he was given or that are now available
to him. Nonetheless, we are required to accept his allegations as true, as was the
district court at this early stage of the litigation. Thus the district court should
have allowed the case to proceed as to Dr. Durai.

      We reach a different result as to Schryver, Callan, and Walker. To establish
an Eighth Amendment claim against these administrative officials for denying his
grievances, Adams would have to show that they were personally responsible for the
alleged constitutional deprivations. See Antonelli v. Sheahan, 81 F.3d 1422, 1428
(7th Cir. 1996). Just because an inmate has complained to prison officials about
unconstitutional conditions of confinement does not mean that the administrator
who reviewed but denied the complaint bears personal responsibility for the alleged
conduct. Especially in the area of medical care, prison officials who are not
physicians themselves are entitled to defer to the medical judgment of staff
physicians. See Perkins v. Lawson, 312 F.3d 872, 875-76 (7th Cir. 2002). An
administrator does not become responsible for a doctor’s exercise of medical
judgment simply by virtue of reviewing an inmate grievance, see Greeno, 414 F.3d
at 655-56, and that is all Adams alleges here. The district court’s dismissal of the
claims against defendants Schryver, Callan, and Walker was proper.

       Accordingly, the judgment is VACATED insofar as it dismisses the suit
against Dr. Durai, and the case is REMANDED for the case against him to proceed.
In all other respects the judgment is AFFIRMED.